DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response filed with the Office on 22 July 2022, regarding the Bristol-Myers Squibb Company application.

Claims 2, 3, 5, 8-17, 19-29, 38 and 39 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, filed 22 July 2022, with respect to the previous rejections under 35 USC 112, have been fully considered and are persuasive.  The 35 USC 112 of claims 17-20 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-17 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by J. Li, et al. (“Nonaqueous media for separation of nonionic organic compounds by capillary electrophoresis”, Electrophoresis, 20(1): p. 84-91, Jan 1999; hereinafter, “Li”).

Regarding claims 8, 9 and 38, Li discloses background electrolyte (BGE) for capillary electrophoresis, wherein phosphoric acid is the preferred buffer (3.1 Selection of the BGE, p. 85; which reads on the instantly claimed, “[a]n electrophoresis buffer composition”).  Li teaches a 90/10 v/v methanol-H2O with 70 mM of sodium n-tetradecyl sulfate (STS) and 10 mM phosphoric acid (1st ¶, 3.3 Solvent mixtures; Figure 4; which reads upon the claim limitations, “(i) a hydrophobic detergent comprising a sulfate head group and a hydrophobic tail comprising an alkyl chain having greater than 14 carbon atoms, and (ii) an organic additive which comprises . . . methanol”).

Regarding claim 10, Li teaches use of sodium n-hexadecyl sulfate in CE separations (Figure 2).

Regarding claim 11-14, Li teaches sodium n-tetradecyl sulfate and sodium n-hexadecyl sulfate (2.1 Chemical, p. 85).

Regarding claim 15, Li teaches STS concentrations were varied between 10 to 70 mM (2nd ¶, 3.2 Types and concentration of anionic surfactant, p. 87), wherein 10 mM is equivalent to 3.16 %w/v.

Regarding claims 16 and 17, Li teaches phosphoric acid is the preferred buffer (3.1 Selection of the BGE, p. 85).

Allowable Subject Matter
Claims 2, 3, 5, 19-29 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Li is the closest prior art to the present claims.  However, Li does not teach or suggest use of the disclosed CE buffer system for use in separation of proteins, as required by instant claims 2, 3, 5, 21-29 and 39.  Further, Li does not teach or suggest the disclosed CE buffer system comprises hydrophilic polymer (as required by instant claim 19) or metal chelator (as required by instant claim 20).

Response to Arguments
Applicant’s arguments with respect to the instantly rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795   
4 August 2022